Case 1:20-cr-O0466-UNA Document 22 Filed 12/01/20 Page 1of1

U.S. Department of Justice

 

 

 

United States Attorney
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
Division: Atlanta
(USAO: 2020R01027)
DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION
COUNTY NAME: Fulton pistricrcourtNo. £8: Z20CR-466
MAGISTRATE CASE NO. 1:20-MJ-0943
X Indictment Information X Magistrate's Complaint
DATE: December 1, 2020 DATE: DATE: October 29, 2020
UNITED STATES OF AMERICA SUPERSEDING INDICTMENT
vs. Prior Case Number:
RICHARD TYLER HUNSINGER Date Filed:

GREATER OFFENSE CHARGED: X Felony Misdemeanor

Defendant Information:
Is the defendant in custody? XYes No
Is the defendant in custody on this charge or other conviction? On this charge
Is the defendant awaiting trial on other charges? Yes XNo
Other charges:
Name of institution:

Will the defendant require an interpreter? Yes X No F HED IN OPEN COURT
S.D.C. -Atianig |

DEC 0} 2020
By: AMES N. HATTEN, Clerk

Deputy Cy

District Judge:
Magistrate Judge: Linda T. Walker

Attorney: Ryan K Buchanan
Defense Attorney: John R Lovell

 
